IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD-1252-15



                         RODNEY WAYNE ALLEN, Appellant

                                              v.

                                THE STATE OF TEXAS



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY

       P ER C URIAM.

                                       OPINION

       After a jury trial, Appellant was convicted of murder. The trial court assessed his

punishment at forty-five years in the penitentiary. On appeal, Appellant argued that the trial

court erred to exclude evidence which he contended was relevant to his claim of self-defense.

The court of appeals rejected his claims, partly on the basis of procedural default and partly

on the merits. Allen v. State, 473 S.W.3d 426 (Tex. App.—Houston [14th Dist.] 2015). We

granted discretionary review in order to examine the rulings of the court of appeals. Having
                                                                                 Allen — 2

examined the record and the briefs, we have determined that our decision to grant review was

improvident. Accordingly, we dismiss Appellant’s petition for discretionary review as

improvidently granted.




DELIVERED:           April 12, 2017
PUBLISH